internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-112509-00 date date re legend decedent spouse child trust date date date dear this is in response to the letter dated date and prior correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property reverse_qtip_election under sec_2652 of the internal_revenue_code and to sever a_trust under sec_26_2654-1 of the generation-skipping_transfer_tax gstt regulations decedent executed a revocable_trust trust on date decedent died testate on date survived by spouse and child spouse is the executor of decedent’s estate and spouse and child are co-trustees of trust under the terms of decedent’s will the residue of decedent’s estate passed to trust article ix of trust provides that at decedent’s death the assets of trust are to be divided into two separate trusts the family_trust and the marital trust the family_trust is to be plr-112509-00 funded with an amount equal to the largest amount that can pass free of the federal estate_tax and the marital trust is to be funded with the remaining trust property article xi of trust provides that the net_income of the family_trust is to be paid in quarterly or more frequent installments to or for the benefit of spouse for spouse’s lifetime the principal of the family_trust is to be paid to spouse as is necessary for spouse’s health maintenance support and education to enable spouse to maintain spouse’s standard of living maintained during decedent’s lifetime no distributions of principal from the family_trust are to be made until all of the income and principal from the marital trust have been entirely consumed after the death of spouse or if spouse does not survive decedent the family_trust is to be segregated into three separate and equal trusts for the benefit of child and decedent’s two grandchildren article xii of trust provides that the net_income of the marital trust is to be paid in quarterly or more frequent installments to or for the benefit of spouse for spouse’s lifetime the principal of the marital trust is to be paid to spouse as is necessary for spouse’s health maintenance support and education to enable spouse to maintain spouse’s standard of living maintained during decedent’s lifetime after the death of spouse the remaining property of the marital trust is to be added to and administered as part of the family_trust article xiii of trust provides that the personal representative and trustee have absolute discretion to elect under sec_2652 to treat any qualified_terminable_interest_property as if decedent rather than spouse is the transferor for gstt purposes article xxi provides that the trustee may divide any trust including the marital trust into two separate trusts for gstt purposes the two trusts are to represent two fractional shares of the property being divided one trust is to be funded with property that is exempt from the gstt and the other trust is to be funded with property that is not exempt from the gstt spouse as executor of decedent’s estate retained an accountant for purposes of preparing decedent’s federal estate_tax_return and an attorney for assistance in administering the estate the estate_tax_return was timely filed on extension on date a qtip_election under sec_2056 was made on schedule m with respect to the full value of the marital trust schedule r was filed with the return but was not completed therefore the reverse_qtip_election under sec_2652 was not made and no allocation of decedent’s gstt exemption was made on the estate_tax_return the estate_tax_return did not evidence any intent to divide the marital trust into an exempt trust and a nonexempt trust for gstt purposes after the estate_tax_return was filed spouse retained another attorney who advised spouse of the need to make the reverse_qtip_election and to divide the marital trust into two separate trusts spouse requests an extension of time under sec_301_9100-1 of the procedure and administration regulations to make the reverse_qtip_election and to divide the marital trust into an exempt trust and a nonexempt trust for gstt purposes sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of plr-112509-00 the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2044 any property in which a decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent's gross_estate sec_2601 imposes a tax on every generation-skipping_transfer gst made after date sec_2631 provides for a generation-skipping_transfer_exemption of dollar_figure adjusted under sec_2631 which may be allocated by the individual or the individual's estate to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2652 provides that for gstt purposes the transferor_of_property is the decedent in whose gross_estate the property is included thus in the case of property subject_to a qtip_election that is subsequently includible in the surviving spouse's gross_estate under sec_2044 the surviving_spouse would become the transferor of the property for gstt purposes however sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably plr-112509-00 and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time for making the reverse_qtip_election under sec_2652 is granted until days from the date of this letter further an extension of time for dividing the marital trust into exempt and nonexempt trusts for gstt purposes is granted until days from the date of this letter except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ___________________________ paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
